Bell, Chief Judge.
Defendant appeals from the denial of his motions to suppress evidence in these companion cases which concern the separate indictments returned against the defendant for possession and sale of marijuana. The evidence shows that State Division of Investigation agents, acting undercover, made a purchase of a large quantity of marijuana in a secluded area from the defendant and several other parties. After the sale, all the parties returned to a motel in Valdosta. Defendant and all the other apparent parties to these crimes were arrested. At the time of his arrest, defendant was in a parked automobile. One of the arresting officers observed a shotgun in the defendant’s car and when he entered to seize the weapon he also noticed on the floor of the car a rifle bullet which appeared to be used as a "roach clip,” a device made from a bullet for the purpose of smoking marijuana, which was also seized. Held:
The police had no warrant to arrest nor a warrant to search the automobile. Nonetheless, this case represents a classic example of a legally permissible warrantless arrest, as a crime had probably been committed in the presence of the police. Code § 27-207. The accompanying search of the car, an area within defendant’s immediate control, was likewise lawful. Code Ann. § 27-301; Clements v. State, 226 Ga. 66 (172 SE2d 600).

Judgments affirmed.


Quillian, J., concurs. Deen, J., concurs in the judgment only.

J Converse Bright, John T. McTier, for appellant.
H Lamar Cole, District Attorney, for appellee.